                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   EASTERN DIVISION

ALONZO GILLIAM III,
ADC #98194                                                                          PLAINTIFF

v.                               Case No. 2:17-cv-00021-KGB-PSH

ARIC W. SIMMONS, CAPTOLA M. CLINKSCALE,
BRETT C. BUTLER, GERALDINE CAMPBELL,
TAMMY KIMBLE, AMY ROWLAND, and
TEKELIA WILLIAMS                                                                DEFENDANTS

                                               ORDER

          The Court has received Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 127). No objections have been filed, and the time to

file objections has passed. After careful consideration, the Court concludes that the Findings and

Recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Dkt. No. 127). Accordingly, the Court grants defendants’ motion for

summary judgment (Dkt. No. 115) and dismisses with prejudice plaintiff Alonzo Gilliam, III’s

claims.

          It is so ordered this 26th day of August, 2019.

                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
